GERALD C. MANN                 AURTXN XX.T&XAS



     Hon. Thomas L. Blanton,          Jr.        Opinion No. O-2651
     County Attorney                             Rer    Application      of the
     Shackelford  County                         chauffeur’s     license    law in
     Albany, Texas                               connect ion with Railroad
                                                 Commission driver's license.
     Dear Sir:

                  We are in receipt     of your letters  of recent  date
     requesting    our opinion whether the owner of a cattle       truck,
     registered    far loads of 7,000 pounds, who has had a Railroad
     Commission permit which has expired,         should now be prose-
     cuted for operating        a motor vehicle without  having obtained
     a chauffeur’s     license.

                 Reference   is herein made to several       statutory  en-
     actments passed by the Legislature        and effective     since the
     last codification     of our laws.    Therefore,    for the sake of
     brevity  and clarity,     the various  statutes   from wtiich we quote
     are numbered as shown in Vernon’s        Annotated Texas Statutes.

                  Article    6687a,    Civil   Statutes~,   in paragraph    (.g) ae-
     fines    a chauffeur:

                    ” (g)   Chauffeur.       Any person who operates    a
             motor vehicle       for any purpose,     whole or part time,
             as an employee,        servant,   agent,  or independent   &on-
             tractor,     whether paid in salary or commission;         and
             every person who operates          a motor vehicle   while
             such vehicle      is in use for hire or lease.”

                Section 2 of said Article  6687a provides  that no
     person shall drive any motor vehicle   upon a highway in this
     state unless such person has been licensed   either  as an oper-~
     ator or chauffeur,  “except those expressly  exempt ,under this
     act .I’

                   Section 3. of the same article  provides          a number of
     exceptions,     and paragraph  (c) reads as follows:

                     l’(c)    Drivers    of commercial motor vehicles
             operating       under, the jurisdiction   of the Railroad
             Commission of Texas who are required          to have a
             driver’s      license    issued by that department,    shall
Hon. Thomas L. Blanton,        Jr.,   page   2   (O-2651)


      not be required    to secure a chauffeur’s     or oper-
      ator’s  license  under the terms of this Act for
      the operation   of such vehicles,      but such persons
      shall be amenable to the other provisions        of
      this law Incident     to the cancellation    of chauf-
      feur’s  or operator’s    licenses.”

            The Texas Motor Carrier       Act, Article     911b, requires
certain   motor carriers     operated  for compensation      or hire to
comply with its provisions,        and the motor carrier      must procure
either  a certificate    of convenience     and necessity,      if a ccmmon
carrier    or a permit,    if a contract    carrier,   from the Raflroad
Commiss I on of Texas.    The term “‘motor carrfer”        is defined   in
paragraph   (g) of Section     1 of Article    911b, as follcws:

             “(g)    The term ‘motor carrier           means any person,
      firm,   corporation,     company, co-partnership,            associa-
      tion or joint      stock association,         and their    lessees,
      receivers    or trustees     appointed       by any court whatso-
      ever,    owning, controlling,        managing, operating         or
      causing to be operated         any motor propelled         vehicle
      used in transporting        property      for compensation       or
      hire over any public        highway in this state,           where in
      the course     of such transportation           a highway between
      two or more incorporated          cities,     towns or villages
      is traversed;      provided    that the term ‘motor earrierl
      as used in this Act shall not include,                and this act
      shall not apply to motor vehicles               operated   exclusively
      within    the incorporated      limits      of cities    or towns.”

             Paragraph    (b), Section   4 of Article        911b, requires
the driver’s    license    referred   to in paragraph        (c) of Sectfon
3 of Article     6687a,   supra.    We quoter

             l’(b)    The Commission is hereby vested with power
      and authority        and it is hereby made its duty to re-
      quire that each driver         of a motor propelled        vehicle    own-
      ed or operated        by a motor carrier      under the provisions
      of this Act shall have a driver’s             license,    which li-
      cense shall be issued by the Commission pursuant to an
      examination       testing   the ability     and fitness    of the
      applicant      and under such rules and regulations            as the
      commission      may prescribe;      provided    that every drLver
      aforesaid      shall acquire    a driver’s      license   within
      thirty     (30) days after     this Act takes effect         and shall
      annually      thereafter    on or before     the anniversary       of
      the date of the original          license    acquire    a renewal
      thereof.       Such license    issued shall be for a term of
      one year.       The commission      Is empowered further       to issue
_   .-   -




             Hon. Thomas L. Blanton,          Jr.,    page 3     (C-2651)


                    temporary licenses,       in case of emergency,           for such
                    term as the commission        may deem ex edient;           provided
                    such term shall not exceed ten (10 P days and there
                    shall be no right       or privilege       of renewal thereof.
                    The Commission is hereby authorized               to collect     a fee
                    of One Dollar ($l*OO) for each annual license                   fee or
                    renewal.     The Commission may suspend or revoke any
                    such license      for cause after       notice    and public hear-
                    Qx*     It  shall    be unlawful    for    any   motor  carrier    to
                    operate    a motor propelled       vehicle      in this state un-
                    less such vehicle       is operated      by a driver      holding    an
                    unrevoked and uncanceled         license      issued by the Com-
                    mission.11

                           In order to answer your question     it is necessary    that
             we construe     the meaning of paragraph    (c) of Section   3 of Arti-
             cle 6687a, supra,      in the light of the other statutes     involved
             and which we have set out herein.        It will be noted the exemp-
             :ion   applies   to drdvers  of commercial   motor vehicles   operating
               ylder the .lurlsdiction    of tb  Railroad   Commission” etc.

                           Obviously,     the fact that a vehicle            had been operated
             under a Railroad       Commission permit would not justify,                 within
             itself,    the conclusion       that it should continue            to be used as a
             motor carrier.       Before     the driver%        license     of the commission
             could be required,        the vehicle      must be owned or operated            by a
             motor carrier.        (Paragraph      (b) of Section       4, Article      911b, su-
             pra. > If we assume, as Intimated               in your letters        that the ve-
             hicle   is being operated,         in violation       of the Motor Carrier         Act,
             although    it should,     under the facts,          be operated      in compliance
             therewith,     and the driver       thereof     fails    and refuses     to obtain
             a Railroad     Commission driver’s         license      should he be entitled         to
             claim the exemption provided            by paragraph        (c) of Section      3,
             Article    6687a? Unless the driver Is operating                   the vehicle     as
             a motor carrier,       clearly    he would not be entitled             to the exemp-
             tion;   and if on the contrary           he is operating        the motor vehicle
             as an employee,       servant,    agent or independent           contractor,     or
             if the vehicle      is In use for hire or lease,               a chauffeur’s     li-
             cense is required.

                          We think the phrase QDder the iurisdicti            n of th e
             Railroad    CB          II in the statute    under consideration      ad-
             mlts of the construction        that it includes    only those peGsons
             operating    commercial    motor vehicles    in conformity    with the laws
             authorizing    the commission      to assume jurisdiction.       The phrase
             “under and by virtue        of” has been held to mean “by or through
             the authority     of. I’ The word %nder’ has the same signification.
             It is also defined      ‘Iin subordination    to,“’ and “in accordance
             or conformity    with.”      See Cent.Dict.,   Webster’s   New Int.   Diet.,
             Bassett   v. Wills,    89 Tex. 162, 34 S.W. 93*
Hon.   Thomas L. Blanton,        Jr.,    page 4      (0-2651)


              As to the meaning         of   “jurisdiction”     we quote        from
Corpus    Juris  (35 C.J. 426)s

              “Jurisdiction,        derived     from ‘Jus dicere’         or
        ljus aiO0,' is a term in general               use9 of compre-
       hensive    and large      import.       The term has differ-
       ent meanings,       dependent upon the connection               in
       which it Is found and the subject                matter to which
       it is directed.         But it is often used without
       any determinate        signification.          It is generally
       defined    as the authority         or power which a man
       has to do justice         in causes of complaint           brought
       before him; the power and authority                 to declare
       the law.      As applied      to a sovereign,         either    state
       or nation,     jurisdiction        signifies     the authority
       to make, declare,         and execute       laws; the right
       to apply the law to acts of persons.                   Jurisdic-
       tion always emanates directly               and immediately
       from the law; it is a Power which nobody uponwbom
       the law has not conferred             it can exercise0       I

              See also Withers v. Patterson,              27 Tex. 491,         86 Am.
D. 643;     Commonwealth v. Breakwater   Co.,            214 Mass. 10,         100 N&i.
1034.

              Under the foregoing      authorities,     the operation              in
question    is not “under the jurisdiction           of the Railroad              Commis-
sion” :although      same may be “subject      to” its jurisdiction.                  It
is, therefore,       our opinion   that the exemption set up in                  para-
graph (4 9 Section        3 of Article   6687a is not applicable                  and
prosecution     will   lie under the facts       submitted by you,              for fail-
ure to comply with the chauffeur’s           license    law.

             Your first   letter gave us the impression   that your
question    was whether a person should be required     to obtain  a
chauffeur’s     license  where he used his own truck to haul prop-
erty owned by him,       Such question was fully  answered in the
opinion    heretofore   sent to you.

                                               Yours very truly
APPROVEDAUG 30, 1940                           ATTORNEYGENERALOF TEXAS
/s/ Grover Sellers                             By /s/ Benjamin Woodal.
FIRST ASSISTANT ATTORNEY                       Benjamin Woodall, Assistant
GENERAL

APPROVED: OPINION COMMITTEE
BY:      BWB, CHAIRMAN

BWrob sub